Title: To James Madison from William Riggin, 30 March 1803 (Abstract)
From: Riggin, William
To: Madison, James


30 March 1803, Trieste. Transmits a copy of his 26 Feb. dispatch and encloses copies of his 3 Mar. letter to the secretary of state for foreign affairs and the official acceptance of his appointment as U.S. consul, which he received 29 Mar. and “by which you will please to observe the delay has been owing to the representations made to this Government by Mr. Lamson.” Will forward the bond required by law by the first favorable opportunity.
 

   
   RC and enclosures (DNA: RG 59, CD, Trieste, vol. 1). RC 2 pp. Docketed by Wagner as received 11 July. Enclosures are Riggin to Count Cobenzl, 3 Mar. 1803 (2 pp.; in Italian), applying for recognition as U.S. consul at Trieste; and P. Brigido, governor of Trieste, to Riggin, 29 Mar. 1803 (2 pp.; in Italian).



   
   A full transcription of this document has been added to the digital edition.

